 8:18-cv-00046-RGK-PRSE Doc # 88 Filed: 03/23/21 Page 1 of 1 - Page ID # 855




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                     Petitioner,                              8:18CV46

       vs.
                                                               ORDER
STATE OF NEBRASKA,

                     Respondent.


       Mr. Gardner is attempting to appeal. The Court of Appeals has dismissed an
earlier appeal. Moreover, this appeal is out of time. Still further, he has not paid the
appellate filing fee, but he has sought leave to appeal in forma pauperis. With that
in mind, I certify that this appeal is not taken in good faith within the meaning of
Federal Rules of Appellate Procedure 24. Therefore,

      IT IS ORDERED that:

      (1) The Clerk of this Court shall not process the Notice of Appeal (Filing
81) but shall provide the Clerk of the Court of Appeals with a copy of this order.

      (2)    The motion for leave to proceed in forma pauperis (Filing 83) is denied.

      (3)    The various motions related to this appeal (Filings 85, 86, 87) are
denied.

      Dated this 23rd day of March, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
